DETAILED ACTION
Claims 1-2, 4-15 and 17-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2019 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, the 102 rejection of the claims is Withdrawn. 
The 102 rejection of the claims is withdrawn in light of the 103 rejection of the claims based on newly found prior art. See 103 rejection of the claims below.

Specification
The disclosure is objected to because of the following informalities: Page 6 Line 6 the variables in the “non-empty subset” are unreadable.  
Appropriate correction is required.

Claim Objections
Claims 1-2 and 14-17 are objected to because of the following informalities: the claim recites “the said”, which is improper because only “the” or “said” is required for proper antecedent basis.  Suggested correction is for the limitation to read either “the” or “said”. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the said” will be interpreted as “the” to maintain proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15 and 17-20
Step 1: Claims 1-2 and 4-13 are directed to a method, which is a process, which is a statutory category of invention. Claims 14-15 are directed to a non-transitory data storage medium, which is a manufacture, which is a statutory category of invention. Claims 17-18 are directed to a computer, which is a machine, which is a statutory category of invention. Claims 19-20 are directed to a system, which is a machine, which is a statutory category of invention.  Therefore, claims 1-2, 4-15 and 17-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, 17 and 19 are directed to the abstract idea of displaying a simulation, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively based on Mathematical Concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. The limitation of “computing a full simulation that comprises states;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “computing a reduced model of the computed full simulation, the reduced model comprising a basis with elements, each state of the full simulation being represented in the reduced model by a respective linear combination of one or more of the basis elements; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or wherein: the basis elements are ordered; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, the limitation of “a first element of the ordered basis elements contributes to the part of the respective linear combination that represents the said at least one state in the reduced model.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 14, 17 and 19 recite the additional elements of “a computer”, “a processor”, “a memory”, “a display” and “a network” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h))  The claims merely detail instructions on how to display a simulation. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. There is no improvement to the computer running the application. Regarding dependent claims 7 containing “a network” and claim 13 containing “a network”, “a first computer”, and “a second computer”, these elements both in combination and alone, does not integrate the judicial exception into a practical application. These limitations generally link the use of the judicial exception to a particular technological environment or field of use. As the invention itself is ns directed to an abstract application within the field of simulation, such an abstract idea itself, “cannot supply the inventive concept that renders the invention ‘significantly more’ than that abstract idea.” Simio, 983 F.3d at 1364. The claims, as a whole, do not integrate the tentative abstract idea into a practical application.
Step 2B: Claims 1, 14, 17 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 14, 17 and 19 recite the additional elements of “a computer”, “a processor”, “a memory”, “a display” and “a network” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include 7 containing “a network” and claim 13 containing “a network”, “a first computer”, and “a second computer”, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” Overall, these elements are recited at a high level of generality, and there is no indication that these elements override the conventional use of known features or involve an unconventional arrangement or combination of elements.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The courts have recognized “receiving or transmitting data over a network” as a computer function that is well‐understood, routine, and conventional 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 15, 18 and 20 are directed to further limiting the display method by defining a compression ratio and reconstructive error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 4, 5 and 6 are directed to further limiting the display method by selecting the elements to be displayed, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 7
Dependent claim 8 is directed to further limiting the display method by defining the compression ratio, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 9 is directed to further limiting the display method by defining the reconstruction error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 10 is directed to further limiting the display method by defining the reconstruction error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 11 and 12 are directed to further limiting the display method based on user action, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 13 is directed to further limiting the display method by defining the locations of computation and display, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Accordingly, claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. USPPN 2018/0268591 (hereinafter “Zhou”), in view of Alan USPPN 2007/0239409.
Regarding claim 1, Zhou teaches A computer-implemented method for displaying a simulation, comprising: computing a full simulation that comprises states; ([0014]-[0016], a full hair model simulation is conducted)
computing a reduced model of the computed full simulation, the reduced model comprising a basis with elements, each state of the full simulation being represented in the reduced model by a respective linear combination of one or more of the basis elements; and ([0014]-[0016], [0044] a reduced model with each hair of the full hair simulation is conducted)
displaying, for at least one state of the full simulation, a part of the respective linear combination that represents the said at least one state in the reduced model, (Figure 4, [0035], [0052]-[0055], [0070], 
Zhou does not explicitly teach wherein: the basis elements are ordered; and a first element of the ordered basis elements contributes to the part of the respective linear combination that represents the said at least one state in the reduced model.
wherein: the basis elements are ordered; and ([0039] the mesh elements are given an order of magnitude)
a first element of the ordered basis elements contributes to the part of the respective linear combination that represents the said at least one state in the reduced model. ([0039], the entire model can be reproduced from any point of the reduced number of points)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Alan by ordering elements and using the ordered elements to contribute to the state in the reduced model, as both references are directed to simulating reduced portions of the model. Alan would modify Zhou by ordering the elements and having ordered elements contribute to states of the reduced model. The benefit of doing so the method is particularly useful in real time virtual interactions, soft tissue modeling, and graphic and haptic rendering. (Alan [0039])

In regards to claim 4, the combination of Zhou and Alan teach the limitations of claim 1. Zhou also teaches further comprising, before the displaying of the part of the respective linear combination: selecting a number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed. ([0043]-[0044], specific hairs are selected)

In regards to claim 5, the combination of Zhou and Alan teach the limitations of claim 4. Zhou also teaches further comprising, after the displaying of the part of the respective linear combination: selecting a new number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed, thereby creating a new part of the respective linear combination for each of the one or more states to be displayed; and displaying of the new part of the respective linear combination. ([0043], [0044] every reduced model corresponds to one combination situation of the representative hairs, that is to use a partial representative hairs for the reduced model)

In regards to claim 6, the combination of Zhou and Alan teach the limitations of claim 4. Zhou also teaches wherein the selecting of the new number of basis elements and the displaying of the new part are iterated.([0014]-[0016], [0043], [0044], each hair is selected and iterated in the full and reduced models)

In regards to claim 14, it is the non-transitory data storage medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 17, it is the computer embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 19, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Claims 2, 7-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Alan, and in further view of Salloum et al. “Optimal Compressed Sensing and Reconstruction of Unstructured Mesh Datasets” (hereinafter “Salloum”).

Regarding claim 2, the combination of Zhou and Alan teach the limitations of claim 4. Zhou and Alan do not explicitly teach wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the said any linear combination of basis elements and an amount of data required for displaying the said any linear combination, the respective reconstruction error being a distance between the state represented in the reduced model by the said any linear combination of basis elements and the said any linear combination.
Salloum teaches wherein any linear combination of basis elements is associated with a respective simulation compression ratio: (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen)
and a respective reconstruction error, (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)
the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the said any linear combination of basis elements and an amount of data required for displaying the said any linear combination (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, the compression ratio is between the compressed data size and the total raw data)
the respective reconstruction error being a distance between the state represented in the reduced model by the said any linear combination of basis elements and the said any linear combination. (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the reconstruction error is the distance between the maximum and minimum values in the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Alan to incorporate the teachings of Salloum by using compression ratios and reconstruction errors to send the simulation over a network, as the references are directed to simulating reduced portions of the model. Salloum would modify Zhou and Allan by incorporating a compression ratio and reconstruction error to send the simulation over a network. The benefit of doing so is the system will be able to achieve compression ratios up to two orders of magnitude with reasonable reconstruction accuracy and minimal visual deterioration in the data. (Salloum Abstract)

Regarding claim 7, the combination of Zhou and Alan teach the limitations of claim 4. Zhou and Alan do not explicitly teach wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, and each selecting is performed such that the respective simulation compression ratio or the respective reconstruction error of the part of the respective linear combination for one or more next states to be displayed reaches a given value.
Salloum teaches wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, and each selecting is performed such that the respective simulation compression ratio or the respective reconstruction error of the part of the respective linear combination for one or more next states to be displayed reaches a given value. (Abstract, Introduction Page 2, Page 3 

Regarding claim 8, the combination of Zhou, Alan and Salloum teach the limitations of claim 7. Zhou and Alan do not explicitly teach wherein the given value of the simulation compression ratio is determined so that an amount of data sent through a network for displaying the simulation is below a threshold.
Salloum teaches wherein the given value of the simulation compression ratio is determined so that an amount of data sent through a network for displaying the simulation is below a threshold. (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen such that it meets the threshold parameter)

Regarding claim 9, the combination of Zhou, Alan and Salloum teach the limitations of claim 7. Zhou and Alan do not explicitly teach wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement.
Salloum teaches wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement. (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)

Regarding claim 10, the combination of Zhou, Alan and Salloum teach the limitations of claim 8. Zhou and Alan do not explicitly teach wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement, and the given value is determined for displaying the simulation with a maximal accuracy while minimizing the amount of data sent through the network.
Salloum teaches wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement, and the given value is determined for displaying the simulation with a maximal accuracy while minimizing the amount of data sent through the network. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, A accuracy requirement is maintained to ensure that the reconstruction error is acceptable while reducing the amount of data sent through the network)

Regarding claim 11, the combination of Zhou, Alan and Salloum teach the limitations of claim 8. Zhou and Alan do not explicitly teach wherein the threshold is selected upon user action. 
Salloum teaches wherein the threshold is selected upon user action. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, Page 14 Section 6.1, Larger two dimensional datasets are considered, the results are taken from few time steps over the course of the simulation run; the system automates the choice of the parameters)

Examiner’s Note: The authors are the users who explicitly start the simulation, once the simulation is run in response to user action, the parameters are automatically chosen in response to the user starting the simulation.

Regarding claim 12, the combination of Zhou, Alan and Salloum teach the limitations of claim 9. Zhou and Alan do not explicitly teach wherein the requirement is selected upon user action.
Salloum teaches wherein the requirement is selected upon user action. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, Page 14 Section 6.1, Larger two dimensional datasets are considered, the results are taken from few time steps over the course of the simulation run; the system automates the choice of the parameters)

Examiner’s Note: The authors are the users who explicitly start the simulation, once the simulation is run in response to user action, the parameters are automatically chosen in response to the user starting the simulation.

Regarding claim 13, the combination of Zhou and Alan teach the limitations of claim 1. Zhou and Alan do not explicitly teach wherein the computing of the full simulation and the computing of the reduced model of the computed full simulation are performed on a first computer, the other steps being performed on a second computer, the first and second computer being connected through a network.
wherein the computing of the full simulation and the computing of the reduced model of the computed full simulation are performed on a first computer, the other steps being performed on a second computer, the first and second computer being connected through a network. (Pages 1 and 2 Introduction, Compression ratios are used to transfer large simulations between analysis and visualization work stations through a network)

In regards to claim 15, it is the non-transitory data storage medium embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

In regards to claim 18, it is the computer embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 20, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michel et al. USPPN2017/0124761
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147